1
                                                                               JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   Cleofe Alejandro et al
                                                   Case No. CV 18-07817-AB (JCx)
12                    Plaintiff,
                                                   ORDER OF DISMISSAL FOR
13   v.
                                                   LACK OF PROSECUTION WITHOUT
14   Princess Cruise Line, Ltd., et al             PREJUDICE
15                    Defendants.
                                                   (PURSUANT TO LOCAL RULE 41)
16
17
           On December 13, 2018, the Court issued an Order to Show Cause why this case
18
     should not be dismissed for lack of prosecution. A written response to the Order to
19
     Show Cause was ordered to be filed no later than December 7, 2018. No response
20
     having been filed to the Court’s Order to Show Cause,
21
           IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
22
     without prejudice, for lack of prosecution and for failure to comply with the orders of
23
     the Court, pursuant to Local Rule 41.
24
25
     Dated: January 9, 2019          _______________________________________
26                                   ANDRÉ BIROTTE JR.
27                                   UNITED STATES DISTRICT COURT JUDGE

28
                                              1.
